Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143106-7                                                                                            Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  MEEMIC INSURANCE COMPANY, as                                                                                       Justices
  Subrogee of Bradley Brew and Kimberly Brew,
               Plaintiff-Appellant,
  v                                                                SC: 143106-7
                                                                   COA: 295232; 296102
                                                                   Mecosta CC: 08-018570-CZ
  DTE ENERGY COMPANY and MICHIGAN
  CONSOLIDATED GAS COMPANY,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 7, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2011                  _________________________________________
         d0919                                                                Clerk